Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “an airflow inlet passage (claims 1 and 15), “an airflow outlet passage” (claims 1 and 15), “an airflow exhaust passage” (claim 1), “at least one rail member” (claim 1), “multiple protrusions” (claim 4), “a rail member” (claim 6), “a plurality of protrusions: (claim 11), “a server conduit” (claims 12, 13, 14, 15, and 16), “an airflow conduit” (claim 15).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The Applicant’s remarks toward “heat release element” (Applicant’s remarks of 11/2/21, p. 8) is irrelevant to the instant application.  
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The USPTO has issued a Petition Decision dated 1/11/22 dismissing Applicant’s petition for benefit claim under 37 CFR 1.78.  dated 10/11/21.  See this petition decision for reasons why the petitions under 1.78(c) and 1.78(e) have been dismissed.  To date, a grantable petition along with a corrected Application Data Sheet has not been filed. 
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
same surface having all three of the airflow inlet passage, the airflow outlet passage, and an airflow exhaust passage as required by claim 1.  	
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
a.	Claim 1, lines  9-10, should “at least one internal rail body channel adapted to permit lateral airflow through said at least one rail member from said airflow outlet passage” be “at least one internal rail body channel adapted to permit lateral airflow through said at least one rail member to said airflow outlet passage”?
b.	Claim 6, line 8, “said body channels” should be “said at least two internal rail body channels”;
c.	Claim 12, line 1, “a server conduit” should be “a first server conduit” differentiate from “a server conduit” of claim 13, line 1;
c.	Claim 13 line 1, “a server conduit” should be “a second server conduit” differentiate from “ a server conduit” of claim 12, line 1; and
d.	Claim 13, line 2, “at least one of said two internal rail body channels” should be “at least another one of said two internal rail body channels”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 1, lines 3-4 requires “a surface defining an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage.”  The Examiner does not see any support in the originally filed application written description and the drawings for a surface having all three of the airflow inlet passage, the airflow outlet passage, and an airflow exhaust passage as required by claim 1.  	
b.	Claim 5, lines 1-2 requires “said multiple rail member protrusions are adapted to conduct electrical current therethrough.”  Nowhere in the originally filed priority application is there a disclosure that “said multiple rail member protrusions are adapted to conduct electrical current therethrough.”  Examiner’s response to arguments in the final office action dated 1/25/21 is reproduced below:
Rail Member Protrusion. De[s]cription of Rail Member Protrusions conducting electricity can be found at FIGS. 24, 33-38 and page 14, lines 6-14” (Applicant’s remarks of 1/6/21, p. 9).  Claim 1, lines 7-8 requires “at least one rail member adapted to horizontally releasably affix to a server computer to support said server computer upon said vertical support posts.”  The at least one rail member is supported in the written description and illustrated in fig. 3 as a first rail 307 (or fig. 14 as first rail 307,308) on a first side of server computer 305 and a second rail 309 on an opposing second side of the computer server 305.  There is no mention whatsoever of any electrical current passing through whatsoever through any of the rails.  Applicant’s arguments is stating that the at least one rail is supported by cartridge 2166 with electrical current passing therethrough.  However, the cartridge 2166 cannot be the claimed “at least one rail” because the cartridge 2166 is not affixed to the server computer 305.   As depicted in figs. 43C and 43D, the cartridge 2166 is not affixed to the server computer 305 because rail 307, 308 is therebetween.  Fig. 9 shows how the server computer 305, which is affixed to rails 307 and 309 slides in between vertical supports posts.  Again, the cartridge 2166 is in not in any way affixed to the server computer 305.

c.	Claim 15, lines 9-12 requires “at least one rail member . . . defining a plurality of internal rail body channels, each respectively . . . positioned at least partially in alignment with said airflow inlet opening and said airflow outlet opening.”  Nowhere in the originally filed priority application is there a disclosure that each of the internal rail body channels have to be at least partially in alignment with both said airflow inlet opening and said airflow outlet opening.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 2-4 require “said vertical support posts each includes an interior cavity and a surface defining an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage.”  What does “each apply to?  Does “each” apply to “includes an interior cavity” or “includes an interior cavity and a surface defining an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage”?
b.	Claim 2, lines 1-2 requires “multiple, linear body channels.”  Do these “multiple, linear body channels” in include or in addition to “at least one internal rail body channel” of claim 1, line 9?  The Applicant’s response of “Yes” (Applicant’s remarks of 1/6/21, p. 10) does not answer a question whether the multiple, linear body channels” include the “at least one internal rail body channel”, or is the “multiple, linear body channels” in addition to “at least one internal rail body channel”?
c.	Claim 3, line 2 requires “two groups of said multiple, linear body channels” and claim 1, lines 9-10 requires “at least one internal rail channel adapted to permit lateral airflow through said at least one rail member from said airflow outlet passage.”  The embodiment of figs. 12 and 13 cannot apply because one of the two groups is permitting airflow to the airflow inlet 
d.	Claim 6, lines 8-10 requires “said airflow inlet opening through at least one of said body channels to said airflow outlet opening through at least one other of said two internal rail body channels collectively defining a sole pathway for airflow movement through the case.”  What is flowing through “said airflow inlet opening through at least one of said body channels to said airflow outlet opening through at least one other of said two internal rail body channels collectively defining a sole pathway for airflow movement through the case”?  The written claim infers that “said inlet opening” is “through at least of said [internal rail] body channels to said airflow outlet opening through at least one other of said two internal rail body channels,” which is not the case; 
e.	Claim 6, line 11, “said interior cavity” lacks antecedent basis;
f.	Claim 10, lines 1-2 requires “multiple, linear body channels.”  Do these “multiple, linear body channels” in include or in addition to “at least one internal rail body channel” of claim 6, lines 4-5? 
g.	Claim 15, lines 9-12 requires “at least one rail member . . . defining a plurality of internal rail body channels, each respectively . . . positioned at both said airflow inlet opening and said airflow outlet opening (as claim is currently drafted), or just one said airflow inlet opening and said airflow outlet opening? and
h.	Claim 16, lines 1-3 requires “the server conduit is configured to urge fluid from said airflow outlet opening . . . to said airflow inlet passage” and claim 15, lines 13-15 requires “the server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage.”  Is the “server conduit” of claim 16 the same as the “server conduit” of claim 15, or is the “server conduit” of claim 15 a first server conduit and the “server conduit” of claim 16 a second server conduit?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  The Petition Decision dated 1/11/22 dismissed Applicant’s benefit claim and needs to be addressed.  Since the benefit claim is improper, priority to App. No. 15/144,788 is being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/12/2022


Primary Examiner, Art Unit 2835